Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2022 has been entered.
 
DETAILED ACTION
This office action is responsive to the amendment filed 04/06/2022. Claims 10-24 are currently pending. Claims 1-9 are canceled and claims 22-24 are added new per applicant’s request.
Priority
Current application, US Application No.15/764,108, filed 06/26/2018 is a national stage entry of PCT/US2016/054647, International Filing Date: 09/30/2016, which in turn claims priority from Provisional Application 62235792, filed 10/01/2015.

Response to Amendment/Remarks/Arguments
Applicant's amendments accompanied with persuasive arguments are sufficient to overcome previous rejections under 35 USC 103.

Allowable Subject Matter
	Claims 10-24 are allowed.
	The following is an examiner’s statement of reasons for allowance:
As per claims 10 and 24, the closest prior art of record, Avitsian (US 20140096766 A1), hereinafter ‘Avit’,  Mizuno (WO 2013141076 A1), hereinafter ‘Mizuno’, Hoskin (US 20180214160 A1), hereinafter ‘Hoskin’, Miller (CN 102917747 A), hereinafter ‘Miller’ and Pal (US 20060263145 A1), hereinafter “Pal’, either singularly or in combination, fail to anticipate or render obvious limitations 
	“wherein the system is configured such that the hollow tube, when inserted in the tubular guide lumen, is removable from the tubular guide lumen and replaceable with the endotracheal tube” in combination with other limitations.

Avit discloses
	A system (configuration of the airway device [0020, Fig. 5]) for ventilating a patient, (ventilate patients [0004]) the system comprising:
	a reversible airway device, (reversible airway device [0007]) the reversible airway device comprising a supra-glottic support member directly connected to an end of a tubular guide, (reversible airway device, a supra-glottic airway support 12 ‘e.g., comprising a tubular guide 16 and a laryngeal mask 18’ [0038, Fig. 1], supra-glottic support member … is connected to, a distal end portion 22 of the tubular guide [0039, Fig. 1-2], showing direct connection between supra-glottic support member and the tubular guide)
	the tubular guide including oppositely disposed proximal and distal end portions and a tubular guide lumen, which extends between the proximal and distal end portions and is defined by an inner surface of the tubular guide, the reversible airway device being physically free of an endotracheal tube, (The tubular guide can have a distal end portion, a proximal end portion, and a first passageway extending between the distal and proximal end portions, endotracheal tube can be slidably disposed within the first passageway and have a second passageway that is concentric with the first passageway [0010], implying the tubular guide being physically free of an endotracheal tube) and
	a ventilator conduit (tubes … used to ventilate patients [0004]) disposed within the tubular guide, (The tubular guide can have a distal end portion, a proximal end portion, and a first passageway extending between the distal and proximal end portions, endotracheal tube can be slidably disposed within the first passageway and have a second passageway that is concentric with the first passageway [0010])
	the ventilator conduit comprising 	a hollow tube including a first end, a second, end, and a ventilator conduit lumen extending between the first and second ends, (endotracheal tube [an endotracheal tube 14 [0038, Fig. 1], equivalent to a hollow tube including a first end, a second, end, and a ventilator conduit lumen extending between the first and second ends])
	the first end being adapted for connection to a ventilator circuit and the second end being adapted for insertion into the tubular guide lumen of the reversible airway device; (to the patient though the endotracheal tube via a ventilator [0004, 0044, 0053], By "reversible", it is meant that an artificial airway … can be readily exchanged for an artificial airway provided by the endotracheal tube 14 without removing or disconnecting any component(s) of the airway device 10, and while maintaining continuous, uninterrupted ventilation [0038])

Avit continues to disclose tube goes through along the longitudinal axis of the tubular guide (the endotracheal tube 14 to translate along the longitudinal axis of the tubular guide 16, while simultaneously preventing a gas, gas mix, etc., to flow between the distal and proximal end portions 22 and 26 of the tubular guide [0045, Figs. 2A-2B]), but fails to disclose the above allowed limitation.

Mizuno discloses “outer surface of a tube can fit into inner wall surface of another tube for airtight connection” (the tracheal tube body 2 is fitted and connected to the first connection 30 and held in airtight and the inner wall surface and the tracheal tube body 2 of the outer wall surface of the first connection 30 [pg. 6 line 14-17, Fig. 2, 4-5]), but fails to disclose the above allowed limitation.

Hoskin discloses “outer surface of a tube can fit into inner wall surface of another tube for airtight connection” (The airline 110 may be applied to the end of the airline connector sleeve 38 at the balloon bladder neck by insertion of the outer tube surface of one airline 110 end within the inner tube surface of the airline connector sleeve 38, air tight seal [0105]), but is silent regarding the above allowed limitations.

Miller discloses “air pipe inner pipe 10 comprises a connection member 20, airway tube 30 and sealing member 40. inner pipe of the air pipe 10 is adapted through air duct opening into a patient so that the connection member 20 extending from the mouth of the patient, and the sealing member 40 are housed in the air tube of the patient” [0062, Fig. 1], ventilation passage pipe 20 [0063]), but is silent regarding the above allowed limitation.

Pal (US 20060263145 A1) discloses “Medical delivery system having internal cannulated joints, An internal … member has a distal mating end portion, the insert mating end portion … a tubular outer sleeve has a proximal mounting end portion disposed about the insert mating end portion [abs], permitting the atraumatic tip second end portion 177 to be partially slidably nested, fitted, secured, or otherwise positioned within the outer guide channel member first end portion 88 so that the outer guide channel member first end portion 88 overlaps the atraumatic tip 170 to form a suitable seal that substantially occludes passage of a wire guide between the atraumatic tip 170 and the distal opening 89 of the outer member first end portion 88 [0115, Fig. 5]”, showing the interface mechanism between a hollow tube and a guide tube, but is silent regarding the above allowed limitation.

As per claims 11-23, claims are also allowed because base claim 10 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to, whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DOUGLAS KAY/Primary Examiner, Art Unit 2865